DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al (US 20040256546).
Regarding claim 1, Hsiao et al teach (Figs. 1-10) an optical encoder, comprising: an optical sensor configured to receive modulated light from an encoding medium (82), and comprising: a detection (80) photodiode array arranged opposite to the encoding medium; and a first photodiode (581) and a second photodiode (584) respectively arranged at two sides of the detection photodiode array, and each of the first photodiode and the second photodiode having a trapezoid sensing surface.
Regarding claim 2, Hsiao et al teach (see figure 5) the detection photodiode array is arranged at a same track with the first photodiode and the second photodiode.
Regarding claim 3, Hsiao et al teach the encoding medium has codes thereon configured to modulate incident light, the codes on the encoding medium comprise reflective parts and non-reflective parts, and a width of a sensing surface of every photodiode of the detection photodiode array is a half of a width of the reflective parts and the non-reflective parts.  That is, since the trapezoid shown in figure 5 of Hsiao shows a varying width and the rectangular detection area having a width greater than the widest portion of the trapezoid, there is a width in the varying widths of the trapezoid satisfies the condition set forth by the claim.  
Regarding claim 4, Hsiao et al teach (Fig. 9a) a first distance from the first photodiode to a first side of the detection photodiode array is identical to a second distance from the second photodiode to a second side of the detection photodiode array.
Regarding claim 5, Hsiao et al teach a first distance (from the top left corner of the trapezoid 581) from the first photodiode to a first side of the detection photodiode array (top corner left of 582) is different from a second distance from the second photodiode (top right of 584) to a second side (top left corner of 583) of the detection photodiode array.
Regarding claim 6, Hsiao et al teach (82) the encoding medium has codes thereon configured to modulate incident light, the codes on the encoding medium comprise reflective parts (85) and non-reflective (84) parts, and the first photodiode is opposite to one of the reflective parts and the second photodiode is opposite to one of the non-reflective parts.  AS the encoding wheel turns, the first and second diode satisfies the condition described in this claim.  
Regarding claim 7, Hsiao et al teach 	the encoding medium has codes thereon configured to modulate incident light, the codes on the encoding medium comprise reflective parts and non-reflective parts, and a width of the first photodiode and the second photodiode is identical to a width of the reflective parts and the non-reflective parts.  Since “a width” is open to interpretation, “a width” can be reasonable defined to meet the claimed invention.
Regarding claim 8, Hsiao et al teach the encoding medium has codes thereon configured to modulate incident light, the codes on the encoding medium comprise reflective parts and non-reflective parts, and a width of the first photodiode and the second photodiode is a half of a width of the reflective parts and the non-reflective parts.
Regarding claim 11, Hsiao et al teach (Fig. 5) a tilted side of the trapezoid sensing surface of each of the first photodiode and the second photodiode directs to a same direction.  That is, each of the first and second photodiode has two tilted sides.
Regarding claim 12, Hsiao et al teach (Fig. 5) a tilted side of the trapezoid sensing surface of each of the first photodiode and the second photodiode directs to a different direction.
Allowable Subject Matter
Claims 9, 10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, prior art of record does not teach a long side of two parallel sides of the trapezoid sensing surface of each of the first photodiode and the second photodiode faces the detection photodiode array.
Regarding claim 10, prior art of record does not teach a long side of two parallel sides of the trapezoid sensing surface of the first photodiode faces the detection photodiode array; and a short side of two parallel sides of the trapezoid sensing surface of the second photodiode faces the detection photodiode array.
Regarding claim 13, prior art of record does not teach a memory configured to previously record a reference pattern associated with reference output signals of the first photodiode and the second photodiode when the encoding medium and the optical sensor are at predetermined relative positions.
Regarding claim 14, prior art of record does not teach a memory configured to previously record multiple alignment patterns associated with reference output signals of the first photodiode and the second photodiode when the encoding medium and the optical sensor are at different relative positions.
Regarding claim 15, prior art of record does not teach the alignment method comprising: previously determining a reference pattern according to reference output signals of the first photodiode and the second photodiode; determining a current pattern according to current output signals of the first photodiode and the second photodiode; and adjusting relative positions between the encoding medium and the optical sensor to cause the current pattern to be identical to the reference pattern.
Regarding claim 18, prior art of record does not teach A position alignment method of the optical encoder of claim 1, the alignment method comprising: previously determining multiple alignment patterns according to reference output signals of the first photodiode and the second photodiode, wherein one of the multiple alignment patterns is a reference pattern when the encoding medium and the optical sensor are at predetermined relative positions, and other alignment patterns are sub-reference patterns when the encoding medium and the optical sensor are at different relative positions; Step A: determining a current pattern according to current output signals of the first photodiode and the second photodiode; Step B: comparing the current pattern with the multiple sub-reference patterns to determine a deviation direction between the encoding medium and the optical sensor; and Step C: moving at least one of the encoding medium and the optical sensor toward an opposite direction of the deviation direction, and then repeating the Step A to the Step C till the current pattern is identical to the reference pattern.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK